Webb, Judge.
Donna Monier brought suit against Oscar Young for *324damage to her automobile sustained in a collision. Defendant moved for a directed verdict on the grounds that the evidence was insufficient to go to the jury on the question of damages. The motion was overruled, verdict and judgment were in plaintiffs favor, and defendant appeals enumerating error on the overruling of the motion for directed verdict. Held:
Argued November 5, 1974
Decided November 14, 1974.
Hill, Jones & Farrington, Joseph Jones, Jr., for appellant.
Hopkins, Gresham & Whitley, Robert E. Whitley, J. Arthur Lee, Jr., for appellee.
Defendant contends that at no time did plaintiff testify as to the pre-collision value of the automobile. Defendant has apparently overlooked page 13 of the transcript, where plaintiff testified that at the time of the accident "the car was worth at least $1,795, in that price range.” There is other testimony as to the purchase price of the car, its equipment and accessories, its age, mileage and condition at the time of collision, the amount and type of damage caused by the collision, and the cost of the necessary repairs. There was additional testimony of a professional appraiser as to the nature of the damage caused by the collision, and as to the pre-collision and post-collision fair market value of the automobile. None of this evidence was objected to, and this appeal is patently without merit.

Judgment affirmed.


Pannell, P. J., and Evans, J., concur.